IN THE SUPREME COURT OF IOWA
                                  No. 15–2151

                            Filed January 20, 2017


STATE OF IOWA,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR SCOTT COUNTY,

      Defendant.



      Certiorari     to   the   Iowa   District   Court   for   Scott   County,

Cheryl Traum, Judge.



      The State seeks certiorari review of the denial of an order requiring

restitution of law enforcement response costs following the defendant’s

conviction for operating while intoxicated. WRIT ANNULLED.



      Thomas J. Miller, Attorney General, Martha E. Trout, Assistant

Attorney General, Michael Walton, County Attorney, and Steve Berger,

Assistant County Attorney, for plaintiff.



      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy,

Assistant Appellate Defender, for defendant.
                                     2

PER CURIAM.

      The State seeks review of the district court’s denial of “emergency

response” restitution pursuant to Iowa Code section 321J.2(13)(b) in an

operating while intoxicated (OWI) case. The same legal issue is presented

in State v. District Court, ___ N.W.2d ___ (Iowa 2016), decided today. Our

holding in that case is dispositive on the facts presented in this case.

Accordingly, we affirm the decision of the district court denying

restitution and annul the writ.

      I. Background Facts and Proceedings.

      According to the minutes of testimony, Davenport Police Officer

Michael Stegall was on patrol in the early hours of April 7, 2015. Officer

Stegall observed a white Ford pickup truck cross the center line of traffic

and nearly strike an oncoming vehicle traveling in the opposite direction.

The other vehicle was able to swerve out of the truck’s path and avoid a

head-on collision. Officer Stegall pulled over the truck, at which time he

also noticed the truck’s license plate light was out.

      Officer Stegall approached the pickup truck and identified the

driver as Homer Christner.        Officer Stegall detected an odor of an

alcoholic beverage on Christner’s breath and noticed that Christner had

bloodshot, watery eyes and slow speech. Officer Stegall asked Christner

to step out of the vehicle and perform various field sobriety tests.

Christner failed these tests and later submitted to a preliminary breath

test. Officer Stegall arrested Christner and transported him to the Scott

County Jail. Once at the jail, Officer Stegall read Christner the implied

consent advisory and allowed Christner the opportunity to make a phone

call. Christner ultimately refused to submit to chemical testing.

      Christner later pled guilty to OWI, first offense, in violation of Iowa

Code section 321J.2(2)(a) (2015). Before sentencing, the State submitted
                                          3

a request for “emergency response restitution” on behalf of the Davenport

Police Department pursuant to Iowa Code section 321J.2(13)(b).                    The

form requested restitution for the cost of Officer Stegall’s time and the

time Stegall’s squad car was in use in connection with the traffic stop,

arrest, and processing of Christner. A hearing on the restitution request

was held on the date of sentencing.

       At the restitution hearing, Officer Stegall testified that he pulled

over Christner’s vehicle at approximately 1:06 a.m. due to Christner’s

“nearly striking [another] car head-on.”              Stegall acknowledged that

Christner did not actually collide with the other vehicle or cause any

injuries, but the officer testified that he “absolutely” viewed Christner’s

conduct as dangerous. Officer Stegall finished dealing with Christner at

the jail approximately an hour after the traffic stop.                 Stegall then

completed required paperwork related to the incident.                Officer Stegall

testified that the emergency response restitution requested by the State

covered two hours of the officer’s time, at an hourly rate of $61.30, and

two hours for the time his squad car was out of service during that time,

at an hourly rate of $18.00, for a total of $158.60. 1

       Christner resisted the State’s restitution request and argued that
“[t]he response by Officer Stegall was not an emergency response.” In a

written ruling, the district court agreed with Christner and denied the

State’s claim for restitution. The court characterized the present case as

only involving “services provided by a police department in investigating

and effecting the routine arrest and processing of a person” for OWI. The

court therefore concluded,


       1The court also heard testimony from a lieutenant with the Davenport Police
Department supporting the department’s calculation of hourly rates for its officers and
squad cars.
                                     4
      [T]he Iowa Legislature did not intend the routine arrest and
      processing of a Defendant to be subject to an emergency
      response restitution claim. If the legislature wanted to
      include nonemergency routine traffic stop activity, it would
      have said the cost of any response and not add the limiting
      language of “emergency.”       The legislature purposefully
      defined “emergency response” broadly to capture the often
      unique responses fire, medical, and law enforcement must
      have to these incidents. Not every emergency involves an
      accident, although that is typically the case. . . . The
      broadness of the Iowa definition was merely a way to include
      those unique, case specific responses that happen even
      when there is no accident as a result of the violation. It is
      over reaching to include the routine traffic stop,
      investigation, and processing in the definition of “emergency
      response.”

      The State filed a petition for writ of certiorari with this court. See

Iowa R. App. P. 6.107(1). We granted the petition.

      II. Scope and Standard of Review.

      “We review rulings on questions of statutory interpretation for

correction of errors at law.”   State v. Olutunde, 878 N.W.2d 264, 266

(Iowa 2016) (quoting In re R.D., 876 N.W.2d 786, 791 (Iowa 2016)). We

also review restitution orders for correction of errors at law.    State v.

Hagen, 840 N.W.2d 140, 144 (Iowa 2013).        “In reviewing a restitution

order ‘we determine whether the court’s findings lack substantial

evidentiary support, or whether the court has not properly applied the

law.’ ” Id. (quoting State v. Bonstetter, 637 N.W.2d 161, 165 (Iowa 2001)).

      III. Disposition.

      For the reasons set forth in today’s State v. District Court decision,

Iowa Code section 321J.2(13)(b) does not authorize recovery of the costs

of the routine law enforcement activities involved in this case. See ___

N.W.2d ___.     Officer Stegall stopped Christner after he witnessed

Christner engage in erratic driving and cross the center line into

oncoming traffic. There was no accident or 911 call. As in District Court,

we certainly intend no criticism of Officer Stegall’s actions in removing
                                    5

Christner from the road.      However, this case did not involve an

emergency response by the police within the meaning of the statute, and

it is not the type of case for which public agency restitution is

authorized. Accordingly, we annul the writ.

      WRIT ANNULLED.

      This opinion shall not be published.